F I
UNITED STATES DISTRICT COURT L E D

FoR THE DISTRICT oF CoLUMBIA AUG 0 8 2011
C|erk, U,S_  .

. . . °°""'"Pf€v Cl)ljlr:nd

M1chael K. Ciacci,

plaintiff
Civil Action No.  

V.

United States, et al. ,

\/\)\J\&\_/\}§/§/&/\./

Defendants.

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis Pursuant to 28 U.S.C. § 191 5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous or
fails to state a claim upon which relief may be granted. 28 U.S.C. § l9l5(e)(2)(B)(i)(ii).

Plaintiff is a District of Columbia resident, suing the Tort Branch of the Department of
Justice’s Civil Division, as well as Hawaii’s Govemor Nei] A. Abercrombie, United States
Congresswoman Colleen Hanabusa, Hawaii State Senator Les Ihara, Jr., Hawaiian Telcom
Communications, lnc., and Oceanic Time Warner Cable, Inc. See Compl. Caption. By Order
filed on March 22, 2011, this Court dismissed plaintiff s complaint against all of the defendants
named in this action, except DOJ, on the ground that it was frivolous. Ciacci v. Unz`led States of
Amerz'ca, Civ. Action No. ll-0590 (D.D.C. Mar. 18, 201 l). Plaintiff noticed an untimely appeal
of that dismissal order on July 29, 201 l.

The dismissed complaint arose from the same events in February 2009 that form the basis

of the instant complaint Under the principle of resjua'z`cata, a final judgment on the merits in

one action "bars any further claim based on the same ‘nucleus of facts’ . . . ." Page v. United
States, 729 F.2d 818, 820 (D.C. Cir. 1984) (quoting Expert Elec,, Inc. v. Levine, 554 F.2d 1227.
1234 (D.C. Cir. 1977)). Res judicata bars the relitigation "of issues that were or could have been
raised in [the prior] action." Drake v. FAA, 291 F.3d 59 (D.C, Cir. 2002) (emphasis in original)
(quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)); see I.A.M Nat ’l Pension Fund v. Indus.
Gear Mfg. Co., 723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that
which might have been litigated previously"); accord Crowder v. Bierman, Geesing, and Ward
LLC, 713 F. Supp. 2d 6, 10 (D.D.C. 2010); Role Models Arnerica, Inc. v. Penmar Dev. Corp.,
394 F. Supp. 2d l2l, 128-29 (D.D.C. 2005). "Under well-settled federal law, the pendency of an
appeal does not diminish the res judicata effect of a judgment rendered by a federal court." Hunt
v. Liberly Lobby, Inc., 707 F.2d 1493, 149-98 (D.C. Cir, 1983) (citing cases); accord Simoy v.
US., 1 17 Fed. Appx. 129 (D.C. Cir. 2004). As to the repetitive claims raised in this action
against the same defendants of the previous action, the Court finds them precluded under the res
judicata doctrine. See Role Models, 394 F. Supp. 2d at 129-30 (discussing final judgments);
Walker v. Seldman, 471 F. Supp. 2d 106, 114 n. 12 (D.D.C.2007) ("[C]ourts may dismiss sua
sponte when they are on notice that a claim has been previously decided because of the policy
interest in avoiding ‘unnecessary judicial waste.’ ") (quoting Arizona v. California, 530 U.S. 392,
412 (2000)).

Plaintiff’ s claim against DOJ’s Tort Branch stemming from the agency’s denial of his
administrative tort claim on April 7, 2011, Compl. 11 2, is not procedurally barred. lt fails
nonetheless because the Court has already found no merit to the underlying claim. A separate

Order of dismissal accompanies this Memorandum Opinion.

,/JL\AM.._

United/States District Judge

Date:August ‘/ ,2011